      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 1 of 23




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


SEBASTIAN CORDOBA,
individually and on behalf of all
others similarly situated, and RENE
ROMERO, individually and behalf of          CIVIL ACTION FILE
all others similarly situated,
                                            NO. 1:15-CV-3755-MHC
      Plaintiffs,

v.

DIRECTV, LLC, individually and as
successor through merger to
DIRECTV, Inc.,

      Defendant.


                                    ORDER

      This matter comes before the Court on Plaintiffs’ Renewed Motion for Class

Certification Addressing Class Member Standing (“Pl.’s Renewed Mot.”)

[Doc. 183].

I.    BACKGROUND

      A.      Factual Background

      This action involves a proposed class action lawsuit against Defendant

DIRECTV, LLC, individually and as successor through merger to DIRECTV, Inc.
       Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 2 of 23




(“DIRECTV”) for, in relevant part, violations of the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, and related rules and regulations

promulgated by the Federal Communication Commission, 47 C.F.R. § 64.1200.

Third Am. Class Action Compl. (“Third Am. Compl.”) [Doc. 143] ¶ 2. According

to the allegations in the Third Amended Complaint, DIRECTV engaged Telecel

Marketing Solutions, Inc. (“Telecel”)—which operates call centers in El Salvador

and Maryland—to market DIRECTV’s products and services by telephone

beginning in or around 2003. Third Am. Compl. ¶ 4, Tr. Dep. of Fredy Diaz (Sept.

21, 2016) (“Diaz Dep.”) [Doc. 64-1] at 76. Telecel placed 60,506 telephone calls

to 24,566 unique telephone numbers for the purpose of selling or encouraging the

sale of DIRECTV products or services, pursuant to a contract between DIRECTV

and Telecel. Third Am. Compl. ¶ 48.

      Plaintiff Sebastian Cordoba (“Cordoba”) alleges that, at all times relevant to

this lawsuit, Telecel did not institute the mandatory minimum procedures required

by 47 C.F.R. § 64.1200(d)—specifically, that Telecel (1) did not keep an internal

do-not-call list; (2) did not maintain a written policy for maintaining an internal do-

not-call list; (3) did not train its employees with respect to the existence of, or

adherence to, an internal do-not-call list; (4) did not record requests not to be

called; and (5) neither adhered to requests not to be called nor “scrubbed” these

                                           2
       Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 3 of 23




requests against a list of persons who requested not to be called prior to initiating

contact with consumers. Id. ¶¶ 5, 50-54; Diaz Dep. at 106. Cordoba alleges that

between March 27, 2015, and March 3, 2016, Telecel (1) initiated at least two calls

to 16,890 persons without instituting the mandatory minimum procedures required

by 47 C.F.R. § 64.1200(d),1 and (2) initiated at least two calls to 926 persons on

the National Do Not Call Registry. Third Am. Compl. ¶¶ 58-59. Cordoba alleges

that DIRECTV was aware that Telecel was placing these calls, Telecel made each

call within the scope of its actual authority from DIRECTV, and DIRECTV

ratified Telecel’s marketing activities including each call that is the subject of this

action. Id. ¶¶ 55-57.

      B.     Procedural Background

      On July 12, 2017, the Court granted Cordoba’s Motion for Class

Certification [Doc. 63], certifying two representative classes: the Internal Do Not

Call (“IDNC”) Class and the National Do Not Call (“NDNC”) Class. Cordoba v.

DirecTV, LLC, 320 F.R.D. 582, 589, 603 (N.D. Ga. 2017), vacated in part, 942

F.3d 1259 (11th Cir. 2019). DIRECTV petitioned the United States Court of

Appeals for the Eleventh Circuit for permission to appeal pursuant to Federal Rule


1
 Cordoba also alleges that “Telecel’s calling data shows 52,810 such calls to
16,870 unique numbers.” Third Am. Compl. ¶ 5.

                                           3
       Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 4 of 23




of Civil Procedure 23(f). See Order, DIRECTV, LLC v. Cordoba, No. 17-90020-J

(11th Cir. May 21, 2018) [Doc. 139]. The Eleventh Circuit granted DIRECTV

permission to appeal certification of the IDNC Class, 2 as to the question of

“[w]hether a recipient of a telemarketing call who did not request to be placed on a

caller’s internal [do-not-call] list has standing under Article III to maintain a claim

that the caller failed to institute appropriate internal [do-not-call] list procedures.”

Id.; see also Def.’s Rule 23(f) Pet. for Permission to Appeal from an Order on

Class Certification at 6, Cordoba v. DIRECTV, LLC, No. 17-90020-J (11th Cir.

July 26, 2017).

      On November 15, 2019, the Eleventh Circuit vacated this Court’s

certification of the IDNC class. See Cordoba v. DIRECTV, LLC, 942 F.3d 1259,

1277 (11th Cir. 2019). Following issuance of the Eleventh Circuit’s mandate, this

Court denied Cordoba’s Motion for Class Certification. Dec. 18, 2019, Order

[Doc. 180]. On January 31, 2020, Cordoba renewed his motion to certify the

IDNC Class. Pl.’s Renewed Mot. at 1.




2
 The IDNC was defined as “[a]ll persons within the United States who received
more than one telephone call on or after October 27, 2011, from Telecel on behalf
of DIRECTV for the purpose of selling or encouraging the sale of DIRECTV’s
goods and/or services.” Cordoba, 320 F.R.D. at 589.

                                            4
       Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 5 of 23




II.   LEGAL STANDARD

      “Before a district court may grant a motion for class certification, a plaintiff

seeking to represent a proposed class must establish that the proposed class is

‘adequately defined and clearly ascertainable.’” Little v. T-Mobile USA, Inc., 691

F.3d 1302, 1304 (11th Cir. 2012) (quoting DeBremaecker v. Short, 433 F.2d 733,

734 (5th Cir. 1970)3).

      If the plaintiff’s proposed class is adequately defined and clearly

ascertainable, the plaintiff must then meet the requirements listed in Federal Rule

of Civil Procedure 23. “A class action may be maintained only when it satisfies all

the requirements of Federal Rule of Civil Procedure 23(a) and at least one of the

alternative requirements of Rule 23(b).” Jackson v. Motel 6 Multipurpose, Inc.,

130 F.3d 999, 1005 (11th Cir. 1997) (footnotes omitted). Rule 23(a) requires

Plaintiffs to show that:

      (1) the class is so numerous that joinder of all members is
          impracticable;

      (2) there are questions of law or fact common to the class;

      (3) the claims or defenses of the representative parties are typical of
          the claims or defenses of the class; and

3
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh
Circuit adopted as binding precedent all decisions of the former Fifth Circuit
issued before October 1, 1981.

                                          5
       Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 6 of 23




      (4) the representative parties will fairly and adequately protect the
          interests of the class.

FED. R. CIV. P. 23(a). “Those four requirements commonly are referred to as the

prerequisites of numerosity, commonality, typicality, and adequacy of

representation, and they are designed to limit class claims to those fairly

encompassed by the named plaintiffs’ individual claims.” Piazza v. Ebsco Indus.,

Inc., 273 F.3d 1341, 1346 (11th Cir. 2001) (internal punctuation omitted).

      If Rule 23(a) is satisfied, Rule 23(b) further provides that a class action may

be maintained only where one of the three following requirements is met:

      (1) prosecuting separate actions by or against individual members of the
          class would create a risk of prejudice to the party opposing the class
          or to those members of the class not parties to the subject litigation,
          see FED. R. CIV. P. 23(b)(1);

      (2) the party opposing the class has acted or refused to act on grounds
          that apply generally to the class, so that final injunctive or
          declaratory relief is appropriate respecting the class as a whole, see
          FED. R. CIV. P. 23(b)(2); or

      (3) questions of law or fact common to the members of the class
          predominate over any questions affecting only individual members,
          and a class action is superior to other available methods for fair and
          efficient adjudication of the controversy, see FED. R. CIV. P.
          23(b)(3).

The party seeking class certification bears the burden of showing that these

requirements are met. Valley Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181,

                                          6
       Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 7 of 23




1187 (11th Cir. 2003).

      “Rule 23 grants courts no license to engage in free-ranging merits inquiries

at the certification stage,” and the merits of a suit may be considered “only to the

extent” they pertain to the Rule 23 analysis. Amgen Inc. v. Conn. Retirement

Plans & Tr. Funds, 133 S. Ct. 1184, 1194-95 (2013). Nevertheless, courts must

perform a “rigorous analysis” to ensure that Rule 23’s requirements are satisfied

before certifying a class, Gen. Tel. Co. v. Falcon, 457 U.S. 147, 161 (1982), even

where some of the requirements are not in dispute, Valley Drug Co. v. Geneva

Pharm., Inc., 350 F.3d 1181, 1188 (11th Cir. 2003), or where the Court must

decide disputed questions of fact that bear on the inquiry, Brown v. Electrolux

Home Prods., Inc., 817 F.3d 1225, 1233–34 (11th Cir. 2016). See also Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (“Rule 23 does not set forth a mere

pleading standard. A party seeking class certification must affirmatively

demonstrate his compliance with the Rule—that is, he must be prepared to prove

that there are in fact sufficiently numerous parties, common questions of law or

fact, etc.”) (emphasis in original); In re Hydrogen Peroxide Antitrust Litig., 552

F.3d 305, 307 (3d Cir. 2008) (“Factual determinations supporting Rule 23 findings

must be made by a preponderance of the evidence.”). This “rigorous analysis”

frequently “entail[s] some overlap with the merits of the plaintiff’s underlying

                                          7
       Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 8 of 23




claim.” M. H. v. Berry, No. 1:15-CV-1427-TWT, 2017 WL 2570262, at *3 (N.D.

Ga. June 14, 2017) (citing Dukes, 564 U.S. at 351-52).

III.   DISCUSSION

       DIRECTV’s appeal concerned the unnamed IDNC Class members’ standing

in light of Rule 23(b)(3)’s predominance factor. Cordoba, 942 F.3d at 1273-74

& n.4. The Eleventh Circuit noted that the IDNC Class’ definition was likely

overbroad and vacated certification of the IDNC Class “[i]nasmuch as the district

court did not address the significant individualized standing question when it

certified the class under Rule 23(b)(3).” Id. at 1276. The court held

       only (1) that calls placed in violation of the Telephone Consumer
       Protection Act are injuries in fact under the framework explicated by
       the Supreme Court in Lujan[ v. Defs. of Wildlife, 504 U.S. 555 (1992)]
       and Spokeo[, Inc. v. Robins, 136 S. Ct. 1540 (2016)] and our own case
       law, but (2) that recipients of such calls who never asked the
       telemarketer to stop calling them do not have standing to sue over
       violations of the internal do-not-call list regulations because their
       injuries are not fairly traceable to the telemarketer’s failure to maintain
       an internal do-not-call list.

Id. Because the Eleventh Circuit did not grant DIRECTV permission to appeal

certification of the NDNC Class, the NDNC Class remains certified for the reasons

discussed in this Court’s order granting Cordoba’s Motion for Class Certification.

See generally Cordoba, 320 F.R.D. at 593-603.

       Cordoba now seeks certification of an IDNC Class comprised of “[a]ll

                                           8
       Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 9 of 23




persons within the United States who, from March 27, 2015, through the present,

received more than one telephone call from Telecel for the purpose of selling or

attempting to sell DIRECTV’s services.” Pl.’s Renewed Mot. at 10. The Eleventh

Circuit upheld this Court’s finding that Cordoba has standing as the class

representative. Cordoba, 942 F.3d at 1264; see also Cordoba, 320 F.R.D.

at 594-97. The Eleventh Circuit focused on the issue of unnamed IDNC Class

members’ standing in light of Rule 23(b)(3)’s predominance factor. Cordoba, 942

F.3d at 1273-74 & n.4. Because the Eleventh Circuit did not address this Court’s

remaining findings, they need not be relitigated and the Court reaffirms them here.

Specifically, the Eleventh Circuit did not address this Court’s finding that Rule

23(a) was satisfied or that a class action was superior to other available methods

for adjudication of the controversy. Thus, Cordoba may maintain a class action for

the IDNC Class if the Court finds that “questions of law or fact common to the

members of the class predominate over any questions affecting only individual

members, and a class action is superior to other available methods for fair and

efficient adjudication of the controversy.” See FED. R. CIV. P. 23(b)(3).

      The Eleventh Circuit instructed that, when considering whether common

issues predominate,

      the district court must consider under Rule 23(b)(3) before certification
      whether the individualized issue of standing will predominate over the
                                          9
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 10 of 23




      common issues in the case, when it appears that a large portion of the
      class does not have standing, as it seems at first blush here, and making
      that determination for these members of the class will require
      individualized inquiries.

Cordoba, 942 F.3d at 1277. Article III standing consists of three elements: a

plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision. Lujan, 504 U.S. at 560-61. The Eleventh Circuit held

that receipt of more than one telemarketing call “is enough to establish the injury

in fact prong of standing for Cordoba and all of the absent class members who

received calls from Telecel.” Cordoba, 942 F.3d at 1270. Since each IDNC Class

member received “more than one” such call, injury in fact is established on a class-

wide basis. In addition, the IDNC Class members’ injuries may be redressed

through statutory damages. 47 U.S.C. § 227(c)(5).

      Thus, the only remaining issue is whether that this injury is fairly traceable

to DIRECTV’s conduct can be determined on a class-wide basis. The Eleventh

Circuit held that the injuries of call recipients who do not ask a telemarketer to stop

calling are not fairly traceable to the telemarketer’s failure to maintain an internal

do-not-call list. Cordoba, 942 F.3d at 1276. Accordingly, this Court must consider

what proportion of IDNC Class members asked Telecel not to call them anymore

and how the class members intend to prove that they made these requests. Id.
                                       10
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 11 of 23




at 1275.

      If most class members [asked Telecel not to call them anymore], or if
      there is a plausible straightforward method to sort them out at the back
      end of the case, then the class might appropriately proceed as it is
      currently defined. If, however, few made these requests, or if it will be
      extraordinarily difficult to identify those who did, then the class would
      be overbroad and these individualized determinations might
      overwhelm issues common to the class.

Id. “That is not to say that a class action cannot move forward if there are some

uninjured members in the class as it is currently defined.” Id. at 1274; see also id.

at 1276-77 (citation omitted) (“We do not hold today that a court is required to

ensure that the class definition does not include any individuals who do not have

standing before certifying a class. Such a rule would run the risk of promoting so-

called ‘fail-safe’ classes, whose membership can only be determined after the

entire case has been litigated and the court can determine who actually suffered an

injury.”). However, “there is a meaningful difference between a class with a few

members who might not have suffered an injury traceable to the defendants and a

class with potentially many more, even a majority, who do not have Article III

standing.” Id. at 1277.

      Cordoba proposes two methods this Court can use “to make its traceability

determination ‘at the back end’” of the case: (1) review evidence in Telecel’s

records showing that most class members made internal do-not-call requests, or

                                         11
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 12 of 23




(2) allow IDNC Class members to self-identify in a survey whether they would

have been placed on an internal do-not-call list if DIRECTV had maintained one.

Pl.’s Renewed Mot. at 12. As explained below, neither of these methods enable

the Court to determine now, when considering certification, how many or what

proportion of the IDNC Class members asked Telecel not to call them anymore.

While each class member’s standing may be confirmed at a later time, the Eleventh

Circuit has made clear that this Court “must consider under Rule 23(b)(3) before

certification whether the individualized issue of standing will predominate over the

common issues in the case.” Cordoba, 942 F.3d at 1277. The Court cannot do so

without some evidence that IDNC Class members asked Telecel not to call them.

      Cordoba’s first proposed method—look to Telecel’s records—cannot work

because, as Cordoba alleges in the Third Amended Complaint, Telecel did not

maintain an internal do-not-call list and did not record requests not to be called.4

Cordoba contends that certification is appropriate because “defendant has not

provided any evidence that even a single IDNC Class member provided express



4
  The Court notes that DIRECTV asserts in its Opposition that “[t]here is no
evidence that DIRECTV fails to keep an internal do-not-call list (and, in fact, it
keeps one).” Def.’s Opp’n at 18. Nothing indicates how many of the 16,870 (or
16,890) unique numbers that Telecel called more than once were on DIRECTV’s
internal do-not-call list.

                                          12
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 13 of 23




prior written consent” to be called. Pl.’s Renewed Mot. at 18. Cordoba relies upon

47 C.F.R. § 64.1200(c) & f(8) for the proposition that IDNC Class members’ prior

express written consent was required. See id. at 17-18.

      The first cited subsection of the regulation states, in relevant part:

      (c) No person or entity shall initiate any telephone solicitation to:
            ....
            (2) A residential telephone subscriber who has registered his or
            her telephone number on the national do-not-call registry of
            persons who do not wish to receive telephone solicitations that is
            maintained by the Federal Government. Such do-not-call
            registrations must be honored indefinitely, or until the
            registration is cancelled by the consumer or the telephone
            number is removed by the database administrator. Any person
            or entity making telephone solicitations (or on whose behalf
            telephone solicitations are made) will not be liable for violating
            this requirement if:
                   ....
                   (ii) It has obtained the subscriber’s prior express invitation
                   or permission. Such permission must be evidenced by a
                   signed, written agreement between the consumer and
                   seller which states that the consumer agrees to be
                   contacted by this seller and includes the telephone number
                   to which the calls may be placed[.]

47 C.F.R. § 64.100(c)(2)(ii) (emphasis added). This provision is inapplicable to

the IDNC class; it governs telephone solicitations with respect to the national do-

not-call registry and is relevant only to the NDNC class.

      Cordoba also cites to the regulation’s definition of “prior express written

consent.” See id. § 64.100(f)(8). However, that term is used only in subsection

                                          13
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 14 of 23




(a) of this regulation, which states, in relevant part:

      (a) No person or entity may:
            ....
            (2) Initiate, or cause to be initiated, any telephone call that
            includes or introduces an advertisement or constitutes
            telemarketing, using an automatic telephone dialing system or an
            artificial or prerecorded voice, to any of the lines or telephone
            numbers described in paragraphs (a)(1)(i) through (iii) of this
            section, other than a call made with the prior express written
            consent of the called party . . . .

             (3) Initiate any telephone call to any residential line using an
             artificial or prerecorded voice to deliver a message without the
             prior express written consent of the called party, unless . . . .
             ....
             (7) Abandon more than three percent of all telemarketing calls
             that are answered live by a person, as measured over a 30–day
             period for a single calling campaign. . . .
                     ....
                     (ii) A call for telemarketing purposes that delivers an
                     artificial or prerecorded voice message to a residential
                     telephone line or to any of the lines or telephone numbers
                     described in paragraphs (a)(1)(i) through (iii) of this
                     section after the subscriber to such line has granted prior
                     express written consent for the call to be made shall not be
                     considered an abandoned call if the message begins within
                     two (2) seconds of the called person’s completed greeting.

Id. § 64.100(a) (emphasis added).

      It is clear from the regulation that prior express written consent is required

before certain calls can be made using an automatic telephone dialing system or

artificial or prerecorded voices. However, as DIRECTV points out, Cordoba does

not allege that Telecel made calls using an autodialer or a prerecorded voice. The
                                         14
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 15 of 23




Third Amended Complaint alleges only, in relevant part, that DIRECTV failed to

implement mandatory minimum procedures for making telemarketing calls in

violation of 47 C.F.R. § 64.1200(d). Third Am. Compl. ¶ 5. Thus, even if

DIRECTV had no prior written consents from IDNC Class members, this does not

indicate that some proportion of the IDNC Class asked Telecel not to call them.

      Cordoba’s second method fares no better because it would not provide any

indication now that some proportion of the IDNC Class asked Telecel not to call

them. Cordoba emphasizes that the survey “is a common, reliable, reasonable, and

administratively feasible method to ensure IDNC members have standing before

awarding damages.” Pl.’s Renewed Mot. at 21. It may be. The problem,

however, is that a survey administered after resolving this case on the merits does

not aid the Court in determining now whether some proportion of the IDNC has

standing and thus whether common issues of law and fact predominate.

      It is true that the INDC Class members’ standing is just one factor to be

considered in determining whether common factual and legal issues predominate

over individual ones. However, in vacating this Court’s prior certification order,

the Eleventh Circuit stated that “[t]he record on appeal is sorely lacking in

information” about “how many class members (or what proportion of them) asked

Telecel not to call them anymore, like Cordoba did[.]” Cordoba, 942 F.3d at 1275.

                                         15
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 16 of 23




The court did not “know enough to say one way or the other.” Id. This Court

remains unable to answer the Eleventh Circuit’s first “key question”; without doing

so, it cannot grant Plaintiff’s Renewed Motion to certify the IDNC class. See id.

(“If, however, few made these requests, or if it will be extraordinarily difficult to

identify those who did, then the class would be overbroad and these individualized

determinations might overwhelm issues common to the class.”). To be clear, the

Court expresses no view on whether Cordoba’s proposed survey would make it

difficult to identify which class members asked Telecel not to call them anymore

and thus confirm each class member’s standing before awarding relief. That

remains an open question. Rather, the Court is unable to certify the IDNC Class at

this time because there is no indication in the record how many or what proportion

of the proposed IDNC Class members asked Telecel not to call them anymore.

      Cordoba also contends that DIRECTV’s failure to maintain the required

records warrants burden shifting as a sanction. Pl.’s Renewed Mot. at 22.

Cordoba contends that DIRECTV should be sanctioned by “(1) burden-shifting

from Plaintiff to DIRECTV on the issue of whether the IDNC Class members

consented to be called, (2) summary adjudication against DIRECTV on this issue,

and/or (3) full payment of all costs to administer a class member survey.” Id.

at 22. DIRECTV contends that this argument is barred by the law of the case

                                          16
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 17 of 23




because Cordoba made this argument to the Eleventh Circuit, which “necessarily

rejected it.” Def.’s Opp’n at 16.

      Under the ‘law of the case’ doctrine, the findings of fact and
      conclusions of law by an appellate court are generally binding in all
      subsequent proceedings in the same case in the trial court or on a later
      appeal. Furthermore, the law-of-the-case doctrine bars relitigation of
      issues that were decided either explicitly or by necessary implication.

This That And The Other Gift And Tobacco, Inc. v. Cobb Cty., 439 F.3d 1275,

1283 (11th Cir. 2006) (internal quotation marks and citation omitted). “An

argument is rejected by necessary implication when the holding stated or result

reached is inconsistent with the argument.” United States v. Jordan, 429 F.3d

1032, 1035 (11th Cir. 2005) (citations omitted). This includes where the court “did

not address that argument in so many words, or in any words for that matter, but

we did reject it ‘by necessary implication,’ which is enough under our decisions to

bring the law of the case doctrine to bear.” Id. (citations omitted).

      DIRECTV contends that the Eleventh Circuit’s holding necessarily rejected

Cordoba’s argument “that the standing of all class members should be presumed

since DIRECTV failed to maintain required records—the same argument Cordoba

makes in his renewed motion.” Def.’s Opp’n at 17-18. Cordoba contends that the

Eleventh Circuit could not have rejected his burden-shifting argument because he

“did not make it.” Reply in Supp. of Pl.’s Renewed Mot. for Class Certification

                                          17
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 18 of 23




Addressing Class Member Standing [Doc. 195] (“Pl.’s Reply”) at 7. On appeal,

Cordoba argued that “this [c]ourt may, for purposes of class certification, presume

that all class members have standing because DIRECTV failed to maintain records.

The alternative is untenable. . . . Plaintiff respectfully submits that DIRECTV, and

only DIRECTV, must bear the burden of its decision not to keep the required

records.” Br. of Pls.-Appellees at 18-19, Cordoba v. DIRECTV, LLC, No.

18-12077-J (11th Cir. Aug. 1, 2018). Pages eighteen through twenty-three

elaborate on this argument. See id. at 18-23. Accordingly, the Court finds that

Cordoba previously made the burden-shifting argument he advances here.

      DIRECTV admits that the Eleventh Circuit did not “expressly address

Cordoba’s argument,” but contends that it “necessarily rejected it through its

holding.” Def.’s Opp’n at 17. The Court agrees. The Eleventh Circuit directed

this Court on remand to consider the unnamed class members’ standing “under

Rule 23(b)(3)’s predominance factor.” Cordoba, 942 F.3d at 1273-74, 1277. The

Eleventh Circuit observed that the record “does not give us any indication of how

many members of the class would have been on the internal do-not-call list if it had

existed, and thus it does not tell us how many members of the putative class have

standing to sue.” Id. at 1277 (emphasis added). The necessary implication is that

the Court may not presume for purposes of class certification that the members of

                                         18
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 19 of 23




the IDNC Class have standing. In other words, the burden does not shift to

DIRECTV to prove that IDNC class members consented to be called.

      If the Eleventh Circuit had accepted Cordoba’s argument, it would not have

remanded the case with directions for the court to answer the “key question” of

“how many class members (or what proportion of them) asked Telecel not to call

them anymore, like Cordoba did?” See id. at 1275. DIRECTV admitted on appeal

that Telecel did not keep an internal do-not-call list; thus, had the Eleventh Circuit

adopted Cordoba’s argument and presumed that all IDNC Class members had

asked Telecel not to call them anymore, the court would not have vacated

certification of the IDNC Class due to concerns that many class members may lack

standing. See id. at 1264 (“But the fact that many, perhaps most, members of the

class may lack standing is extremely important to the class certification decision.”).

Since Cordoba’s burden-shifting argument is barred by the law of the case

doctrine, shifting the burden to DIRECTV to prove that IDNC Class members

consented to be called is inappropriate.5



5
  This does not foreclose Cordoba’s argument that when confirming each class
member’s standing before awarding relief, the court can infer from class members’
statements that they asked Telecel not to call them anymore and DIRECTV then
has the burden to prove that the class member did not do so. See generally Pl.’s
Renewed Mot. at 25.

                                            19
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 20 of 23




      Cordoba contends, without any explanation or citation to authority, that

estoppel or a summary adjudication on the issue of whether the IDNC Class

members consented to be called is appropriate. Pl.’s Renewed Mot. at 23.

Cordoba also contends that sanctions for spoliation are appropriate. Id.6

      “Spoliation is the destruction or significant alteration of evidence, or the

failure to preserve property for another’s use as evidence in pending or reasonably

foreseeable litigation.” In re Delta/AirTran Baggage Fee Antitrust Litig., 770

F. Supp. 2d 1299, 1305 (N.D. Ga. 2011) (internal quotation marks omitted)

(quoting Graff v. Baja Marine Corp., 310 F. App’x. 298, 301 (11th Cir. 2009)).

“Spoliation sanctions are ‘intended to prevent unfair prejudice to litigants and to

insure the integrity of the discovery process.’” United States v. Lanzon, 639 F.3d

1293, 1302 (11th Cir. 2011) (quoting Flury v. Daimler Chrysler Corp., 427 F.3d

939, 944 (11th Cir. 2005)). Potential sanctions include: (1) dismissal of the case;

(2) exclusion of expert testimony; or (3) a jury instruction on spoliation of


6
  In his Reply, Cordoba contends for the first time that the Court could sanction
DIRECTV pursuant to Federal Rule of Civil Procedure 37 for its failure to
preserve electronically stored information. See Pl.’s Reply at 8. However, Rule 37
permits the court to order measures to cure prejudice where, under certain
circumstances, “electronically stored information that should have been preserved
in the anticipation or conduct of litigation is lost.” FED. R. CIV. P. 37(e). Cordoba
does not contend, and nothing in the record indicates, that records of IDNC Class
members’ do-not-call requests were lost during or in anticipation of litigation.

                                          20
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 21 of 23




evidence which raises a presumption against the spoliator. Flury, 427 F.3d at 945.

      “A party seeking spoliation sanctions must prove that (1) the missing

evidence existed at one time; (2) the defendant had a duty to preserve the evidence;

and (3) the evidence was crucial to the plaintiff’s prima facie case.” Marshall v.

Dentfirst, P.C., 313 F.R.D. 691, 694 (N.D. Ga. 2016) (citing In Re Delta/AirTran,

770 F. Supp. 2d at 1305). In considering the particular spoliation sanction to

impose, this Court must consider the following factors: (1) whether Plaintiffs were

prejudiced as a result of the destruction of evidence; (2) whether the prejudice

could be cured; (3) the practical importance of the evidence; (4) whether

Defendants acted in good or bad faith; and (5) the potential for abuse if expert

testimony about the evidence provided by the spoliator was not excluded. Flury,

427 F.3d at 945. “With regard to the fourth factor, [the] law does not require a

showing of malice in order to find bad faith. The court should weigh the degree of

the spoliator’s culpability against the prejudice to the opposing party.” Id. at 946

(citations omitted). “The sanctions extend to negligent, reckless, and intentional

evidence destruction.” Scruggs v. Int’l Paper Co., No. CV411-203, 2012 WL

1899414, at *1 (S.D. Ga. May 24, 2012). Only under “extraordinary”

circumstances is a sanction of dismissal appropriate. Id.

      Cordoba alleges that DIRECTV spoliated records that show the IDNC Class

                                         21
      Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 22 of 23




members’ do-not-call requests. Pl.’s Renewed Mot. at 24. Pretermitting whether

DIRECTV had a duty to preserve this evidence and whether it is critical to

Cordoba’s prima facia case, Cordoba has not shown that this evidence ever

existed. On the contrary, the Third Amended Complaint alleges that Telecel did

not keep an internal do-not-call list and did not record requests not to be called.

Third Am. Compl. ¶¶ 50, 53. Furthermore, Telecel’s owner, President, and Chief

Executive Officer testified at his deposition that Telecel never maintained such a

list. Diaz Dep. at 11, 106, 114-14; see also Aff. of Fredy Diaz [Doc. 70-8] ¶ 7.

Because Cordoba has not shown that records of IDNC Class members’ do-not-call

requests ever existed, Cordoba has not shown that spoliation sanctions are

appropriate. 7

IV.    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Plaintiffs’ Renewed

Motion for Class Certification Addressing Class Member Standing [Doc. 183] is




7
  Cordoba also contends that if the Court makes its traceability determination on
the back end using a survey, it should order DIRECTV to pay the survey
administration costs. Pl.’s Renewed Mot. at 24-25. Because the Court finds that a
survey administered at some later time before awarding relief would not help the
Court determine now whether common issues of law and fact predominate, it need
not address this argument.

                                          22
    Case 1:15-cv-03755-MHC Document 201 Filed 07/23/20 Page 23 of 23




DENIED WITHOUT PREJUDICE.

    IT IS SO ORDERED this 23rd day of July, 2020.



                                 ____________________________________
                                 MARK H. COHEN
                                 United States District Judge




                                  23
